DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/17/2020 has been entered.  Claims 1-20 remain pending in the application.  Claims 12-16 have been withdrawn.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Amended claims 1 and 17 now contain the limitation “Titanium-1aluminum-8valadium-5iron (Ti-1Al-8V-5Fe).”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “Titanium-1aluminum-8valadium-5iron (Ti-1Al-8V-5Fe).”  The specification does contain support for Ti-185 in paragraph [0013], but does not relate the expression “Ti-185” to Titanium-1aluminum-8valadium-5iron (Ti-1Al-8V-5Fe).  Additionally, the specification does not provide support for Ti-185 with between 0.001% and 0.015% by weight hydrogen, as in claim 9.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Claim 9 depends from claim 1.  Claim 1 recites the limitation "the worked wire comprising Titanium-1 aluminum-8valadium-5iron (Ti-1Al-8V-5Fe)".  Ti-1Al-8V-5Fe is an industry standard alloy composition.  The term “Ti-1Al-8V-5Fe” in claim 9, as inherited from claim 1, is used by the claim to mean “an alloy which comprises between 0.001% and 0.015% by weight hydrogen” while the accepted meaning is the composition given in AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, which includes no hydrogen.  The term is indefinite because the specification does not clearly redefine the term.  Claims 10-11 are rejected due to their dependence on rejected claim 9.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170306449 A1), in view of AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013.
Regarding claim 1, Lin teaches that “a method comprises feeding a small diameter wire (e.g., ≦2.54 mm in diameter) to the wire feeder portion of an electron beam gun” (which reads upon “a method of wire additive manufacturing”, as recited in the instant claim; paragraph [0037]).  Lin teaches that “the wire may be of the compositions, described above” (paragraph [0037]).  Lin teaches that “the new bcc body reads on billet).  Lin teaches that “the additively manufactured body may be subject to any appropriate dissolving (20), working (30) and/or precipitation hardening steps (40), as described above” (paragraph [0035]).  Lin teaches that “as used herein, “crack-free ingot” means an ingot that is sufficiently free of cracks such that it can be used as a fabricating ingot; “fabricating ingot” means an ingot suitable for subsequent working into a final product” (paragraph [0021]).  Lin teaches that “subsequent working may include, extrusion reads on wire forming).  Lin teaches that “after any appropriate dissolving (20) and working (30) steps, the final product form may be precipitation hardened” (paragraph [0026]).  Lin teaches that “the precipitation hardening (40) will further include holding the product at the target temperature for a time sufficient to form strengthening precipitates, and then cooling the product to ambient temperature, thereby realizing a final heat treated product having strengthening precipitates therein” (which reads upon “heat treating the worked wire to produce a heat treated wire”, as recited in the instant claim; paragraph [0026]).  Lin teaches that the “method comprises feeding a small diameter wire (e.g., ≦2.54 mm in diameter) to the wire feeder portion of an electron beam gun” (which reads upon “loading the heat treated wire into a wirefeed additive manufacturing machine configured to deposit the heat treated wire”, as recited in the instant claim; paragraph [0037]).  Lin teaches that “the electron beam (EB) heats the wire above the liquidus point of the body to be formed, followed by rapid solidification (e.g., at least 100° C. per second) of the molten pool to form the deposited material” (paragraph [0037]).  Lin teaches that “these steps may be repeated as necessary until the final product is produced” (which reads upon “producing a metallic component from the heat treated wire”, as recited in the instant claim; paragraph [0037]).  Lin teaches “Ti-1Al-8V-5Fe alloys” (which reads upon “Titanium-1 aluminum-8valadium-5iron (Ti-1Al-8V-5Fe)”, as recited in the instant claim; paragraph [0049]).  Lin teaches Ti-1Al-8V-5Fe as a material known in the prior art 
Regarding claim 17, Lin teaches that “a method comprises feeding a small diameter wire (e.g., ≦2.54 mm in diameter) to the wire feeder portion of an electron beam gun” (which reads upon “a method of wire additive manufacturing”, as recited in the instant claim; paragraph [0037]).  Lin teaches that “the wire may be of the compositions, described above” (paragraph [0037]).  Lin teaches that “the new bcc materials generally include 2.0-6.0 wt. % Al, 4.0-12.0 wt. % V, and 1.0-5.0 wt. % Fe, the balance being titanium, any optional incidental elements, and unavoidable impurities, wherein the material includes a sufficient amount of the titanium, aluminum, vanadium, body reads on billet).  Lin teaches that “the additively manufactured body may be subject to any appropriate dissolving (20), working (30) and/or precipitation hardening steps (40), as described above” (paragraph [0035]).  Lin teaches that “as used herein, “crack-free ingot” means an ingot that is sufficiently free of cracks such that it can be used as a fabricating ingot; “fabricating ingot” means an ingot suitable for subsequent working into a final product” (paragraph [0021]).  Lin teaches that “subsequent working may include, for instance, hot working and/or cold working via any of rolling, forging, extrusion, as well as stress relief by compression and/or stretching” (which reads upon “performing a wire forming operation on the billet to produce a worked wire”, as recited in the instant extrusion reads on wire forming).  Lin teaches that “after any appropriate dissolving (20) and working (30) steps, the final product form may be precipitation hardened” (paragraph [0026]).  Lin teaches that “the precipitation hardening (40) will further include holding the product at the target temperature for a time sufficient to form strengthening precipitates, and then cooling the product to ambient temperature, thereby realizing a final heat treated product having strengthening precipitates therein” (which reads upon “heat treating the worked wire to produce a heat treated wire”, as recited in the instant claim; paragraph [0026]).  Lin teaches “Ti-1Al-8V-5Fe alloys” (which reads upon “Titanium-1 aluminum-8valadium-5iron (Ti-1Al-8V-5Fe)”, as recited in the instant claim; paragraph [0049]).  Lin teaches Ti-1Al-8V-5Fe as a material known in the prior art (paragraph [0013]).  Lin is silent regarding using the method of Lin to produce a wire with the composition of Ti-1Al-8V-5Fe.  AZO teaches that grade Ti-8V-5Fe-1Al alloy has very high tensile and shear strengths (page 1).  AZO teaches that grade Ti-8V-5Fe-1Al alloy is known to be used for aerospace fasteners (page 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the new composition of Lin with grade Ti-8V-5Fe-1Al alloy, as taught by AZO in applications where very high tensile and shear strengths are required, such as aerospace fasteners.  Moreover, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The rationale to support a conclusion that the claim would have been obvious is that the claimed composition was known in the prior art and one skilled in the art could have combined the elements as .  

Claims 2 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 20170306449 A1) and AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, as applied to claims 1 and 17 above, and further in view of Wilson et al. (US 2014/0000332 A1).
Regarding claims 2 and 18, modified Lin teaches the methods of claims 1 and 17 as stated above.  
⦁	Lin is silent regarding wherein the titanium is a titanium hydride powder.  
⦁	Wilson is similarly concerned with titanium wire and rod extrusion from billets (paragraph [0002]).  Wilson teaches that “powder for use in the present invention, such as that of titanium, tantalum and niobium, whether consolidated into rod form feed material or as unconsolidated feed material, may be of a range of different types, or even a mixture of at least two types” (paragraph [0037]).  Wilson teaches that “in the case of titanium, the powder may comprise titanium hydride, titanium hydride/dehydride (H/DH), titanium sponge, atomised powder, pelletised powder, granules and sponge granules, and other forms of particulate titanium feed” (which reads upon “wherein the titanium is a titanium hydride powder”, as recited in the instant claim; paragraph [0037]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unspecified 
23.	Regarding claim 19, modified Lin teaches the method of claim 18 as stated above.  AZO teaches that “the composition comprises between 4% and 6% by weight iron, between 0.80% to 1.50% by weight aluminum, and between 7.5% to 8.5% by weight vanadium” (which reads upon “wherein the powder blend comprises between 4% and 6% by weight iron, between 0.80% to 1.50% by weight aluminum, and between 7.5% to 8.5% by weight vanadium”, as recited in the instant claim; page 2).    

Claims 3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 20170306449 A1), AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, and Wilson et al. (US 2014/0000332 A1), as applied to claim 2 above, and further in view of Holloway (US 20150298798 A1).
Regarding claim 3, modified Lin teaches the methods of claim 2 as stated above.  AZO teaches that “the composition comprises between 4% and 6% by weight iron, between 0.80% to 1.50% by weight aluminum, and between 7.5% to 8.5% by weight vanadium” (which reads upon “wherein the powder blend comprises between 4% and 6% by weight iron, between 0.80% to 1.50% by weight aluminum, and between 7.5% to 8.5% by weight vanadium”, as recited in the instant claim; page 2).  
⦁	AZO teaches that grade Ti-8V-5Fe-1Al alloy is known to be used for aerospace fasteners (page 2).  AZO teaches aerospace fasteners generally, but does not list specific aerospace fasteners.  Lin is silent as to the shape or purpose of the 
⦁	Holloway is concerned with landing gear (paragraph [0001]).  Holloway teaches that “bogie type landing gear may include a strut and a bogie beam which supports one or more pairs of wheels” (which reads upon “at least one of a piston, a bogie beam, or a torque link”, as recited in the instant claim; paragraph [0002]; aircraft is a species of aerospace).  Holloway teaches that “lower torque link 136 is coupled to bogie beam 102” (paragraph [0014]; coupling reads on fasteners).  Holloway teaches that “bell crank 122, lower torque link 136, upper torque link 138, reaction link 114, bogie beam 102, piston 106, cylinder 104, piston/housing arrangement 158, and various other components described herein may comprise any suitable material, such as titanium” (paragraph [0031]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unspecified shape of the final product of Lin to be a lower torque link, upper torque link, bogie beam, or piston, as taught by Holloway when such products are needed.  AZO teaches that grade Ti-8V-5Fe-1Al alloy is known to be used for aerospace fasteners and Holloway teaches that a bogie beam or a torque link are aerospace components with a fastening purpose, i.e., linkage or coupling.   
23.	Regarding claim 5, modified Lin teaches the method of claim 3 as stated above.  Lin teaches that “after or during production, an additively manufactured product may be deformed, e.g., by one or more of rolling, extruding, forging, stretching, compressing” 
23.	Regarding claims 6-8, modified Lin teaches the method of claim 5 as stated above.  Lin teaches that “after any appropriate dissolving (20) and working (30) steps, the final product form may be precipitation hardened (40)” (which reads upon “wherein the wire forming operation includes at least one of a metal pickling treatment, an intermediate heat treatment, or applying anti-oxidation coating”, as recited in the instant claim; paragraph [0026]).  Lin teaches that “the precipitation hardening (40) may include heating the final product form to above the applicable solvus temperature(s) for a time sufficient to dissolve at least some second phase particles precipitated due to the working, and then rapidly cooling the final product form to below the applicable solvus temperature(s) thereby forming precipitate particles” (which reads upon “an intermediate heat treatment”, as recited in the instant claim; paragraph [0026]).  Lin teaches that ““heat treated” means solution heat treated, then water quenched, and then heat treated at 515° C. for 2 hours, and then air cooled” (which reads upon “solutionizing”, as recited in the instant claim; paragraph [0042]).  Wilson teaches that “the kiln preferably is connectable to a source of a protective or inert gas, such as argon, to enable the gas to maintain slight over-pressure in the kiln, thereby to protect the powder from exposure to oxygen and nitrogen in the course of being heated” (paragraph [0042]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat treatment step of Lin to add a protective inert gas, as taught by Wilson to protect the powder from exposure to oxygen and nitrogen in the course of being heated.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 20170306449 A1), AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, Wilson et al. (US 2014/0000332 A1), and Holloway (US 20150298798 A1) as applied to claim 3 above, and further in view of Zhang et al., Sintering and Heat Treatment of Titanium Alloys by Pulsed Electric Current Sintering, Published: February 6th 2013.
Regarding claim 4, modified Lin teaches the methods of claim 3 as stated above.  Lin is silent regarding sintering temperature and conditions.  Specifically, Lin is silent regarding wherein the sintering is performed between 900 °F and 1600 °F and under a vacuum.  Regarding the subject limitations, in order to carry out the invention of Lin, it would have been necessary and obvious to look to the prior art for exemplary sintering temperatures and environments used in sintering titanium alloy powders.  Zhang provides this teaching (title).  Zhang is similarly concerned with powder metallurgy (page 2).  Zhang teaches that “the Ti6Al4V powders were pressed into a ф40 mm graphite die, and sintered at 850 °C and 50 MPa in vacuum” (page 3; 850 °C is 1562 °F).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the billet of the prior art combination, and adjusting and varying the sintering temperatures and environments, such as within the claimed ranges, as taught by Zhang, motivated to form a conventional billet using known and tested sintering temperatures and environments predictably suitable for titanium powder sintering applications.  

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 20170306449 A1) and AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, as applied to claim 1 above, and further in view of Pederson et al. (US 2015/0093287 A1).
Regarding claim 9, modified Lin teaches the method of claim 1 as stated above.  AZO teaches “Oxygen, O: from 0.25 – 0.50 wt. %” (page 2).  
⦁	Lin and AZO are silent regarding the content of hydrogen.  
⦁	Pederson is similarly concerned with applying a titanium alloy on a substrate by welding, melting or metal deposition (paragraph [0007]).  Pederson teaches that “titanium alloys are used for a wide variety of aerospace applications because of their high specific strength at elevated temperatures, excellent corrosion and oxidation resistance and good creep resistance” (paragraph [0004]).  Pederson teaches that typical titanium alloys used in aerospace applications have Hydrogen: 0-0.125 wt % (paragraphs [0047] and [0057]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of AZO to include 0-0.125 wt % of Hydrogen, as taught by Pederson because this amount of Hydrogen is commonly found in titanium alloys used in aerospace applications.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 
Regarding claim 10, modified Lin teaches the method of claim 9 as stated above.  Lin teaches that “once the final product form is realized, the material may be precipitation hardened (40) to develop strengthening precipitates” (paragraph [0022]).  Lin teaches that “the precipitation hardening (40) may include heating the final product form to above the applicable solvus temperature(s) for a time sufficient to dissolve at least some second phase particles precipitated due to the working, and then rapidly cooling the final product form to below the applicable solvus temperature(s) thereby forming precipitate particles” (paragraph [0026]).  Lin teaches that “the precipitation hardening (40) will further include holding the product at the target temperature for a time sufficient to form strengthening precipitates, and then cooling the product to ambient temperature, thereby realizing a final heat treated product having strengthening precipitates therein” (paragraph [0026]).  Table 3 of Lin teaches the Beta precipitates of Ti—1Al—8V—5Fe.  
Regarding claim 11, modified Lin teaches the method of claim 10 as stated above.  Lin teaches “feeding a small diameter wire, e.g., ≦2.54 mm in diameter, to the wire feeder portion of an electron beam gun” (paragraph [0037]; 2.54 mm = 0.1 inches).  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 20170306449 A1), AZO materials, grade Ti-8V-5Fe-1Al Alloy, August 6, 2013, and Wilson et al. (US 2014/0000332 A1), as applied to claim 19 above, and further in view of Zhang et al., Sintering and Heat Treatment of Titanium Alloys by Pulsed Electric Current Sintering, Published: February 6th 2013.
Regarding claim 20, modified Lin teaches the methods of claim 19 as stated above.  Lin is silent regarding sintering temperature and conditions.  Specifically, Lin is silent regarding wherein the sintering is performed between 900 °F and 1600 °F and under a vacuum.  Regarding the subject limitations, in order to carry out the invention of Lin, it would have been necessary and obvious to look to the prior art for exemplary sintering temperatures and environments used in sintering titanium alloy powders.  Zhang provides this teaching (title).  Zhang is similarly concerned with powder metallurgy (page 2).  Zhang teaches that “the Ti6Al4V powders were pressed into a ф40 mm graphite die, and sintered at 850 °C and 50 MPa in vacuum” (page 3; 850 °C is 1562 °F).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the billet of the prior art combination, and adjusting and varying the sintering temperatures and environments, such as within the claimed ranges, as taught by Zhang, motivated to form a conventional billet using known and tested sintering temperatures and environments predictably suitable for titanium powder sintering applications.  

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.  Regarding Lin, Applicant argues that Lin does not disclose or contemplate "a wire for titanium wire additive manufacturing . . . the worked wire comprising Titanium-1aluminum-8valadium-5iron (Ti-1Al-8V-5Fe)," (remarks, page 6).  .  
Regarding Lin, Applicant argues that Lin does not disclose or contemplate "sintering the powder blend to form a billet," (remarks, page 6).  Applicant argues that while Lin lists SLS, when describing forming a product using powders that form the new bcc material, Lin discloses that "The powders may be selectively heated above the liquidus temperature of the material, thereby forming a molten pool having the alloying elements and any optional incidental elements, followed by rapid solidification of the molten pool" (remarks, page 7).  Applicant further argues that Lin discloses forming a liquid from the powders; Applicant respectfully submits one skilled in the art would not view forming a liquid as "sintering" (remarks, page 7).  This is not found convincing because Lin teaches selectively melting and/or sintering the powders to create, layer-by-layer, an additively manufactured body (product) (paragraph [0031]).  While Lin does teach an embodiment using full melting, that embodiment is not used to reject the claims.  Lin clearly teaches sintering in paragraph [0031].  It is this teaching that is used in the rejections of the claims.  The existence of an embodiment which does not read on the claims does not negate an embodiment which does.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733